 Case 1:19-cv-00426-C Document 53 Filed 08/03/20 Page 1 of 2      PageID #: 504




              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

AMOS FINANCIAL, LLC, as            )
assignee of SYNOVUS BANK, a        )
Georgia banking corporation,       )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )
                                   )
PHX INVESTMENT GROUP LLC, )
an Alabama limited liability       ) CIVIL ACTION NO: 19-426-C
company, THE MOORE GROUP           )
LLC, an Alabama limited liability  )
company, G & M HOUSE, LLC, an )
Alabama limited liability company, )
and DEMETRIUS MOORE, an            )
individual,                        )
                                   )
      Defendants.                  )

                              FINAL JUDGMENT

      Pursuant to Rule 54 of the Federal Rules of Civil Procedure, and consistent

with its Summary Judgment Order [Docket No. 45] granting summary judgment in

favor of the Plaintiff, Amos Financial LLC, as assignee of Synovus Bank, and

against the Defendants, The Moore Group LLC, G & M House, LLC, and Demetrius

Moore, and its Summary Judgment Order Regarding PHX Investment Group, LLC

granting summary judgment in favor of the Plaintiff and against PHX Investment

Group, LLC, the Court enters FINAL JUDGMENT in favor of the Plaintiff and

against the Defendants as follows:

                                       1
 Case 1:19-cv-00426-C Document 53 Filed 08/03/20 Page 2 of 2            PageID #: 505




      1.     Against the Defendant, Demetrius Moore, and in favor of the Plaintiff

for money damages in the amount of $1,464,629.19, plus attorney's fees of $9,400.00

and costs of $1,369.27, for a total of $1,475,398.46;

      2.     Against the Defendant, The Moore Group, LLC, and in favor of the

Plaintiff for money damages in the amount of $265,528.09, plus attorney's fees of

$9,400.00 and costs of $1,369.27, for a total of $276,297.36;

      3.     Against the Defendant, G & M House, LLC, and in favor of the

Plaintiff for money damages in the amount of $263,887.72, plus attorney's fees of

$9,400.00 and costs of $1,369.27, for a total of $274,656.99; and,

      4.     Against the Defendant, PHX Investment Group, LLC, and in favor

of the Plaintiff for money damages in the amount of $872,600.93, plus attorney's

fees of $9,400.00 and costs of $1,369.27, for a total of $883,370.20.

      DONE and ORDERED this 3rd day of August, 2020.
                                       /s/WILLIAM E. CASSADY
                                       UNITED STATES MAGISTRATE JUDGE




                                          2
